—Appeal from a judgment of Steuben County Court (Latham, J.), entered November 27, 2000, convicting defendant upon his plea of guilty of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that County Court deviated from its sentencing promise by issuing an order of protection at the time of sentencing (see People v Warren, 280 AD2d 75, 77; see also People v Sanders, 163 AD2d 616, lv denied 76 NY2d 944). In any event, that contention is without merit. An order of protection may properly be issued independent of a plea agreement (see Warren, 280 AD2d at 77; People v Roman, 243 AD2d 831; People v Oliver, 182 AD2d 716). Defendant’s further contention that the court in sentencing defendant relied on prejudicial information that was improperly included in the presentence investigation report is also unpreserved for our review (see People v Young, *917.186 AD2d 1072; People v Walworth, 167 AD2d 622, 623) and, in any event, is without merit inasmuch as defendant received the bargained-for sentence. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.